Title: From Thomas Jefferson to Martha Jefferson Randolph, 23 November 1807
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                        
                            My dear Martha
                     
                            Washington Nov. 23. 07.
                        
                        Here we are all well; & my last letters from Edgehill informed me that all were so there except some
                            remains of Influenza hanging on yourself. I shall be happy to hear you are entirely clear of it’s remains. it seems to
                            have gained strength & malignancy in it’s progress over the country. it has been a formidable disease in the Carolinas;
                            but worst of all in Kentucky; fatal however only to old persons.   Davy will set out on his return tomorrow. He will carry
                            an earthen box of Monthly strawberries which I must put under Anne’s care till Spring, when we will plant them at
                            Monticello. I have stuck several sprigs of Geranium in a pot which contained a plant supposed to be Orange, but not known
                            to be so.   We have little company of strangers in town this winter. the only ladies are the wives of Messrs. Newton,
                            Thruston, W. Alston, Marion, Mumford, Blount, Adams, Cutts, & mrs McCreary expected. Congress are all expectation &
                            anxiety, for the news expected by the Revenge, or by Colo. Monro, whose immediate return however may be doubted. the War
                            fever is past, & the probability against it’s return rather prevalent. a Caucus of malcontent members has been held, and
                            an organised opposition to the government arranged, J: R. & J. C. at it’s head. about 20. members composed it. their
                            object is to embarras, avoiding votes of opposition beyond what they think the nation will bear. Their chief mischief will
                            be done by letters of misrepresentations to their constituents; for in neither house, even with the assured aid of the
                            federalists, can they shake the good sense & honest intentions of the mass of real republicans. but I am tired of a life
                            of contention, and of being the personal object for the hatred of every man, who hates the present state of things. I long
                            to be among you where I know nothing but love & delight. and where instead of being chained to a writing table I could
                            be indulged as others are with the blessings of domestic society, & pursuits of my own choice. Adieu my ever dear
                            Martha. present me affectionately to mr Randolph & the family.
                        
                            Th: Jefferson
                     
                        
                    